Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 and 23 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2017/079045 filed November 13, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/12/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Objections
Claims 1-20 and 23 are objected to because of the following informalities:  
Claim 1 recites, “…the potential data class indicating that a certain delay for delivering data can be tolerated ….”, in lines 6-7. It is recommended to change to, “… the potential data class indicating that a certain delay for delivering data is tolerated...”.

Claims 2, 11-12, and 23 are also objected for the same reason as set forth above for claim 24.
Claims 3-9, 13-20 and 22 are also objected to since they are dependent on the objected base independent claims 1 and 11, respectfully, as set forth above.

Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 fails to recite the claim structure in the body of the claim.
In particular, claim 11 recites, “A device proxy associated with a wireless device in a wireless network and arranged to handle radio communication of content data from a data source to be played out on a media player of the wireless device, wherein the device proxy is configured to:”, and thus the claim is a machine claim. 
	Yet, in the body of the claim recites steps/actions “detect that a potential data class …”, “ fetch segments of the content data …”, “store the fetched segments  …”, “deliver the segments of content data …”, without any structure required by the machine claim, which create confusion when directed infringement occurs.
	The claim is indefinite. See IPXL v. Amazon, 430 F.3d 1377, 1384 (Fed. Cir. 2005)
Claim 12-20 are also rejected since they are dependent on the rejected base independent claim 11 set forth above.
      For purposes of examination, the examiner interprets the limitation as best understood.

      
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

potential data class " in claims 1, 11 and 23 is a relative term which renders the claim indefinite.  The term " potential data class " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 1, 11 and 23 recites “…detecting that a potential data class is available for radio communication …” in lines 5-6. The term “potential data class” is indefinite because one of ordinary skill in the art would not know what is meant by “detecting that a potential data class is available for radio communication”.
Moreover, when consulted, the description appears to have two different definitions of potential data class, one referring to a type of bearer (see for instance page 6, lines 18-21: "potential data bearer(...) referred to as "potential data class"), and another referring to a type of data (see for instance page 9, line 14-16: "the requested data segment can be classified by the data source 204 as potential data class").
To analyze novelty and inventive step of the claim it has been considered that "potential data class" refers to a type of bearer. The step of "determining" is defined throughout the description as receiving an indication from the network that there is a potential data bearer available. The description does not define that there is an indication of the availability of data of the type "potential data class", and therefore does not define that the device proxy detects this data type as available. Therefore the interpretation that "potential data class" refers to a type of data would not be consistent with the description when considering it together with the step of determining.
The same reasoning applies to claims 11 and 23.

Claims 2-10, and 12-20, are also rejected since they are dependent on the rejected base independent claims 1, and 11, respectfully, as set forth above.



Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-6, 8-13, 15-16, 18-10, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zakrzewski et al. (US Pub. No.: 2013/0286838), and further in view of Brisebois et al. (US Pub. No.: 2012/0124196).

As per claim 1, Zakrzewski disclose A method performed by a device proxy associated with a wireless device in a wireless network, for handling radio communication of content data from a data source (see para. 0090 a mobile communications device, i.e. the wireless device, which may be configured to store data packets to the effect of controlling the communication of data packets via the mobile communications network, therefore also disclosing functionalities of a device proxy: "the mobile communications device 20, (...) may be configured to store data packets for a low priority bearer(...) to the effect of controlling the communication of data packets via the mobile communications network."), therefore, implicitly discloses a "device proxy associated with a wireless device" in the sense defined by 
detecting that a potential data class is available for radio communication to the device proxy on behalf of the wireless device, the potential data class indicating that a certain delay for delivering data can be tolerated (see para. 0035, the establishment of dedicated bearers for communicating data packets between a mobile communications device and a communications network, and to provide an indication of the type of data communicated via the bearer, "a mobile communications device which is arranged to establish a communications bearer is arranged to provide an indication to the mobile communications network when either requesting a bearer or modifying an existing bearer which indicates a relative type of the data to be communicated. In one example, the type of the indicated data is a low priority indicator...". also see paragraph 0049, discloses that the type of data may be delay tolerant data. Once the bearers have been defined, the indicator, which have been stored by the different network elements (see §[0033], §[0035]), is used to communicate the type of bearer which is going to be used for a given communication, see paragraph [0056]: "Should a dedicated bearer be established later, the indicators used at the access time are stored per bearer. These indicators are supplied explicitly by the network if the dedicated bearer establishment procedure is initiated by the network...". See also para. 0043), 
fetching segments of the content data from the data source over a potential data bearer dedicated for data of said potential data class (see para. 0067, "According to the present technique each of one or more applications programs which are running on the mobile communications device may access one or more communications bearers for supporting communications servers provided by those application programs.". See also figure 1, "External server" and [0089]. It is implicit that once the bearers are established, the applications fetch content from the server, see also paragraphs 0078, 0080), 
storing the fetched segments of content data in an intermediate buffer (see paragraph 0090, "the mobile communications device 20, (...) may be configured to store data packets for a low priority bearer and/or an MTC indicated bearer in preference to data communications packets communicated from other bearers of a higher priority type to the effect of controlling the communication of data packets via the mobile communications network.", see also para. 0112).



Brisebois however disclose a wireless device (see Fig.1, Fig.4, UE 102) receiving video to be played out on a media player (see para. 0032, UE 102 include electronic communication device such as, a digital media player) of the wireless device (see Fig.3, Fig.4, para. 0027, 0046, the delay tolerance 312 can be determined by measuring how often the user interacts with the application (e.g., pressing a button related to the application, responding to a prompt of the application, having audio or video played--which can indicate that the user is listening or viewing, etc.)) and delivering the segments of content data from an intermediate buffer when requested by the media player (see para. 0047, 0050-0052, the AP engine can analyze profile data (e.g., stored in application profile database 208) associated with an application to classify the application, applications can be classified as random, delay tolerant, low delay tolerant, etc. Typically, applications classified as random, e.g., due to their randomness of data flows, are not included in final decision for data bundling and/or FD. According to an aspect, the AP engine 402 can predict when a new data flow will be initiated, based on an analysis (e.g., mathematical/statistical) of profile data and/or machine learning techniques. Further, the AP engine 402 can employ the analysis and/or classification data to determine whether or not to hold (delay) transmission of a data flow request, based on prediction of when a new data flow request will be initiated (e.g., so they can be bundled together and be sent as one data transmission). For example, if the AP engine 402 can identify a first data flow as delay tolerant and determine that a new data flow will be initiated shortly. In this example scenario, a data bundling (DB) component 404 can be employed to delay the first data flow and bundle the first and second data flows, the DB component 404  store the first data flow request in a bundle cache 408, until the second data flow request is initiated/received / delivering the segments of content data from an intermediate buffer when 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to be played out on a media player of a wireless device and delivering the segments of content data from the intermediate buffer when requested by the media player, as taught by Brisebois, in the system of Zakrzewski, so that a system tracks the characteristics of an application for various application characteristics, such as, but not limited to, inter-packet arrival time, frequency of use, packet size, session duration, delay tolerance level etc, the system includes an application profiler (AP) engine that can predict arrival time of data flows from multiple applications (downlink or uplink) based on history building and statistical analysis of the tracked characteristics. Based on the arrival time, the AP engine determine if the current data flow can be delayed and bundled with one or more next data flows, as well as determine whether a fast dormancy timer can be delayed on completion of the current data flow, and the UE is quickly moved into the IDLE state after completion of a current data session (download and/or upload), and power consumption is minimized, see Brisebois, paragraphs 3, 6-8.

As per claim 2, the combination of Zakrzewski and Brisebois disclose the method according to claim 1.

Zakrzewski further disclose wherein fetching segments of the content data from the data source over the potential data bearer includes sending data requests to the data source with a query parameter indicating that requested content data can be classified as potential data class (see para. 0159, the 

As per claim 3, the combination of Zakrzewski and Brisebois disclose the method according to claim 1.

Zakrzewski further disclose wherein further segments of the content data are fetched over the potential data bearer until any of: A) the potential data class becomes unavailable, B) all accessible segments have been fetched, and C) the intermediate buffer is full (see para. 0068, one more nodes of the mobile communications network can for example buffer those data packets for a pre­ determined time when the network is congested in order to control that congestion, therefore disclosing that the potential data class becomes unavailable. The features B) and C) are a matter of normal design procedure for a person skilled in the art of proxy systems fetching and temporarily buffering data from a data source). 

As per claim 5, the combination of Zakrzewski and Brisebois disclose the method according to claim 1.

Zakrzewski further disclose wherein non-time critical segments of the content data are fetched over the potential data bearer using a first connection, while time critical segments of the content data are fetched over a non-potential data bearer using a second connection (see para. 0048, discloses several applications managing different types of data, and therefore, using different types of bearers. See § [0048]: "The Application type may reflect traffic types which may have any properties from the following list: §[0049] 1. Delay tolerant data, (...) §[0053] 5. High priority data". See also paragraphs [0067] and [0071]). 

As per claim 6, the combination of Zakrzewski and Brisebois disclose the method according to claim 5.

Zakrzewski further disclose wherein the time critical segments are fetched from a first content server of the data source using the first connection, while the non-time critical segments are fetched from a 

As per claim 8, the combination of Zakrzewski and Brisebois disclose the method according to claim 6.

Zakrzewski further disclose wherein non-time critical segments of the content data from the data source are fetched over the potential data bearer using a first stream or stream class of a connection, while time critical segments of the content data from the data source are fetched over a non-potential data bearer using a second stream or stream class of the same connection (see para. 0067, application programs installed in the mobile device exchanging information with corresponding servers, it is regarded as an obvious implementation option to use stream classes and GET functions to implement communication between the client application and the server, and to use different stream classes for different bearers associated to different types of traffic. Moreover, it is also regarded as an obvious implementation option to use an extended GET request to send the indication, for instance, see paragraph 0035). 

As per claim 9, the combination of Zakrzewski and Brisebois disclose the method according to claim 6.

Zakrzewski further disclose wherein the non-time critical segments are fetched by sending a Get request extended with a query parameter indicating that the non-time critical segments should be marked by the data source as belonging to the potential data class (see para. 0067, application programs installed in the mobile device exchanging information with corresponding servers, it is regarded as an obvious implementation option to use stream classes and GET functions to implement communication between the client application and the server, and to use different stream classes for different bearers 
 
As per claim 10, the combination of Zakrzewski and Brisebois disclose the method according to claim 6.

Zakrzewski further disclose wherein the device proxy resides in the wireless device or in a home gateway (see para. 0090 a mobile communications device, i.e. the wireless device, which may be configured to store data packets to the effect of controlling the communication of data packets via the mobile communications network, therefore also disclosing functionalities of a device proxy: "the mobile communications device 20, (...) may be configured to store data packets for a low priority bearer(...) to the effect of controlling the communication of data packets via the mobile communications network."), therefore, implicitly discloses a "device proxy associated with a wireless device" in the sense defined by the application, as the application also defines a device proxy as an entity implemented in the wireless device itself, see the description, page 8, lines 17-24). 

As per claim 11, claim 11 is rejected the same way as claim 1.
As per claim 12, claim 12 is rejected the same way as claim 2.
As per claim 13, claim 13 is rejected the same way as claim 3.
As per claim 15, claim 15 is rejected the same way as claim 5.
As per claim 16, claim 16 is rejected the same way as claim 6.
As per claim 18, claim 18 is rejected the same way as claim 8.
As per claim 19, claim 19 is rejected the same way as claim 9.
As per claim 20, claim 20 is rejected the same way as claim 10.

As per claim 23, claim 23 is rejected the same way as claim 1.

Claims 4, 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zakrzewski et al. (US Pub. No.: 2013/0286838), in view of Brisebois et al. (US Pub. No.: 2012/0124196), and further in view of Wahler (US Pub. No.:2014/0136658).

As per claim 4, the combination of Zakrzewski and Brisebois disclose the method according to claim 3.

The combination of Zakrzewski and Brisebois however does not explicitly disclose wherein if only a first range of one segment is fetched over the potential data bearer, a second range of the same segment is fetched over a non-potential data bearer and the first and second ranges of the segment are joined by the device proxy to form a complete segment before delivery to the media player. 

Wahler however disclose wherein if only a first range of one segment is fetched over the potential data bearer, a second range of the same segment is fetched over a non-potential data bearer and the first and second ranges of the segment are joined by the device proxy to form a complete segment before delivery to the media player (see para. 0062, a first portion of the information or data to be received onto the vehicle 102 may be caused to be received onto the vehicle 102 using the bearer selected at the block 202 (as previously described with respect to block 205), and a second portion of the information or data may be caused to be received onto the vehicle 102 using the subsequent bearer determined at the block 208).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to be played out on a media player of a wireless device and delivering the segments of content data from the intermediate buffer when requested by the media player, as taught by Wahler , in the system of Zakrzewski and Brisebois, so that a bearer selector engine select a particular data bearer for delivery of data based on a set of selection criteria, which may be indicated in a set of selection rules on-board the vehicle, the selection criteria is based on bearer characteristics, data characteristics, vehicle operating state and/or other current conditions, priority, a feature or service, and/or user preference., see Wahler, paragraphs 3, 6-9.
As per claim 7, the combination of Zakrzewski and Brisebois disclose the method according to claim 6.

The combination of Zakrzewski and Brisebois however does not explicitly disclose wherein the non-time critical segments are fetched from the second content server after being redirected by the first content server. 

Wahler however disclose wherein a non-time critical segments are fetched from the second content server after being redirected by the first content server (see Fig.4, para. 0062-0065, a subsequent bearer may be determined (block 208) when the bearer selected at the block 205 becomes unsuitable for use, e.g., equipment failure, the bearer becomes too noisy, the bearer's bandwidth decreases, etc, reception of the information or data may be handed off from the initially selected bearer to the subsequent bearer. Also per para. 0065, the bearer selector engine 140 may select the particular bearer based on one or more selection criteria, the one or more selection criteria may include, a user preference, a priority, a current condition, a characteristic of bearers included in the plurality of bearers, a characteristic of the information or data to be received or transmitted on the selected bearer, or a feature or service corresponding to the characteristic of the information or data). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a non-time critical segments are fetched from the second content server after being redirected by the first content server, as taught by Wahler , in the system of Zakrzewski and Brisebois, so that a bearer selector engine select a particular data bearer for delivery of data based on a set of selection criteria, which may be indicated in a set of selection rules on-board the vehicle, the selection criteria is based on bearer characteristics, data characteristics, vehicle operating state and/or other current conditions, priority, a feature or service, and/or user preference., see Wahler, paragraphs 3, 6-9.

As per claim 14, claim 14 is rejected the same way as claim 4.

As per claim 17, claim 17 is rejected the same way as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chaudhuri (US Pub. No.:2018/0219798) – see para. 0064-0069, “the control logic 700 further includes the step of initializing the network device with a plurality of configuration parameters. Further, in some embodiments, the plurality of configuration parameters comprises at least one of a quality class indicator (QCI), a delay budget timer (DBT), a maximum tolerable delay (MTD), a minimum number of RLC transmit buffer occupancy (RTBO) categories, a number of radio bearer (RB) index, a RLC buffer size index, a DPDG total packet index, a DBT index, a MTD index, and an average RTBO index. Additionally, in some embodiments, the control logic 700 further includes the step of allocating a delay budget timer (DBT) to the plurality of data packets, based on a service category”.
Ijaz (US Pub. No.: 2017/0244474) – see para. 0071, “in some implementations data may be classified as non-real-time data that may be delayed at the relay node (e.g. for routine smart meter reporting) or as real-time data that should be sent to the base station immediately (e.g. relating to fire alarm reporting). In this case real-time (delay intolerant) and non-real-time (delay tolerant) traffic/data may be carried on separate data radio bearers between the relay node and base station. The type of bearer used may depend on the application or a quality of service (QoS) requirement. For example, for certain types of traffic, for example traffic from MTC devices, a new QoS Class may be defined with related QoS parameters to indicate, for example, whether data is delay tolerant (non-real time) or real time (non-delay tolerant). When real-time data arrives from a terminal device at the relay device, the relay device may immediately sets up a bearer to transmit this data to the base station, while retaining delay tolerant data that has previously been received and stored in the relay device buffer for later transmission, for example in response to one of the conditions associated with step S6 discussed above occurring and so triggering the transmission of data”.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469